IN THE SUPREME COURT OF PENNSYLVANIA


In the Matter of                             :   No. 164 DB 2020 (No. 95 RST 2020)
                                             :
JILL WITTENBORN DUFFY                        :   Attorney Registration No. 67075
                                             :
PETITION FOR REINSTATEMENT                   :
 FROM INACTIVE STATUS                        :   (Bucks County)


                                        ORDER


PER CURIAM


       AND NOW, this 11th day of December, 2020, the Report and Recommendation of

Disciplinary Board Member dated December 2, 2020, is approved and it is ORDERED

that Jill Wittenborn Duffy, who has been on Inactive Status, has demonstrated that she

has the moral qualifications, competency and learning in law required for admission to

practice in the Commonwealth, shall be and is, hereby reinstated to active status as a

member of the Bar of this Commonwealth. The expenses incurred by the Board in the

investigation and processing of this matter shall be paid by the Petitioner.